Citation Nr: 0805870	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-03 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel






INTRODUCTION

The veteran had active military service from April 1945 to 
October 1945, and from September 1950 to May 1952.  He also 
had several periods of active service prior to his commission 
as an officer in April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

The veteran's PTSD is not manifested by total occupational 
impairment, or by occupational and social impairment with 
reduced reliability and productivity or deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, and prior to the establishment of 
service connection for the veteran's PTSD, VA provided the 
veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in an August 2004 correspondence, 
except as to notice of the information and evidence necessary 
to substantiate the initial rating and the effective date to 
be assigned a grant of service connection in the event his 
PTSD claim was successful.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Once, however, his claim was 
substantiated through the grant of service connection and he 
was assigned an initial disability rating and effective date 
for the grant of service connection in October 2004, VA had 
no further notice obligations under 38 U.S.C.A. § 5103(a) 
with respect to the veteran's disagreement with the initial 
rating assigned.  The record reflects that the veteran did 
receive the notice to which he is entitled under 38 U.S.C.A. 
§§ 5103A and 7105, including through the issuance of a 
February 2006 statement of the case.  See Dingess/Hartman, 19 
Vet. App. at 490-91.
 
In any event, the veteran was provided with the missing 
notice in a June 2006 communication.  Although the RO did not 
thereafter readjudicate the claim, neither the veteran nor 
his representative submitted any additional evidence or 
argument following the notice, or suggested that any 
additional evidence remains outstanding.  To the contrary, 
the veteran has consistently denied receiving any treatment 
for his PTSD.  The failure of the RO to readjudicate the 
claim following the June 2006 notice letter would not be 
prejudicial in this case because the result of such a 
readjudication would be no different than the previous 
adjudication.  See generally, Medrano v. Nicholson, 21 Vet. 
App. 165, 172-73 (declining to find error in the failure to 
readjudicate the claim because, in the absence of additional 
evidence, returning the claim to the RO would have resulted 
in a readjudication of the matter on exactly the same 
evidence and law previously considered by the RO).  

The Board also notes that the veteran was advised in the 
February 2006 statement of the case of the criteria relevant 
to establishing a higher evaluation for PTSD.  In light of 
the above the Board finds that any presumption of prejudice 
flowing from the failure of the August 2004 correspondence to 
address the information and evidence relating to the 
assignment of an initial rating has been rebutted.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  The veteran 
is not seeking an earlier effective date for the grant of 
service connection in this case.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  He has repeatedly denied seeking any 
psychiatric treatment, and has provided VA with an account of 
his symptoms.

The record shows that a July 2002 inquiry with the Social 
Security Administration revealed that the veteran, in the 
1980s, had apparently received disability benefits from that 
agency.  Neither the inquiry nor the veteran suggests that 
the disability benefits were based on the veteran's PTSD, for 
which, the Board again notes, the veteran has denied ever 
seeking treatment.  Moreover, the Board points out that the 
veteran is more than 20 years over the age at which his 
disability benefits would have converted to retirement 
benefits.  See 38 U.S.C.A. § 402 (West 2002).  In light of 
that fact, and the fact that the Social Security 
Administration's Document Retention Schedule requires the 
destruction of any disability records when a beneficiary 
turns 72, there is no duty to secure any records from that 
agency. 
 
The record also reflects that the veteran was afforded VA 
examinations in August 2004 and March 2006.  The August 2004 
examiner provided a December 2004 addendum to address 
specific concerns raised by the representative.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

As noted in the Introduction, the veteran's period of service 
ended in May 1952.  Service connection for PTSD was granted 
in October 2004, with an initial assigned evaluation of 30 
percent, effective August 10, 2004.  The 30 percent 
evaluation has remained in effect since that time.

When examined by VA in October 1948, the veteran reported he 
was self-employed as a mechanic, with previous employment as 
a rotary man and equipment driver; he indicated that he left 
the latter job several times because of nerves.  He reported 
occasional shakiness, and mental status examination showed 
mild tension.  He was diagnosed with minimal anxiety reaction 
with minimal socio-economic disability.

On his August 2004 claim, the veteran reported sleep 
problems, an exaggerated startle reflex, nightmares, and 
temper problems.  He also reported that he avoided crowds, 
had no friends, and checked his perimeter.

At his August 2004 VA examination, the veteran reported that 
he was retired and lived independently, sharing a home with 
another person.  He reported that he lacked physical energy 
for more than minimal daytime activity, but routinely drove 
and arranged for his own needs.  He denied suicide attempts, 
but complained of poor energy and sleep, pessimism and some 
anhedonia.  He also reported emotional lability and 
tearfulness, and occasional intrusive memories.  He explained 
that he avoided reminders of his service experiences, and had 
withdrawn to some extent from social contact.  He also noted 
that his symptoms immediately after service included hitting 
or screaming when sleeping, hypervigilance, and dislike of 
being touched or surprised.  He indicated that he used to 
have a bad temper and would get into fights, and still 
becomes angry on occasion when thinking of the Korean war.

He reported that his jobs since service included working for 
a newspaper, selling insurance, and owning a truck stop and 
service station.  He last worked in 1996, in the field of 
apartment maintenance for a 72-unit complex.  He denied 
receiving any psychiatric treatment since service, or using 
any psychiatric medication.  

On mental status examination the veteran was alert and 
oriented.  He cried spontaneously.  He rambled, but was 
generally able to respond to questions.  His thinking was 
fairly organized and goal-directed.  Short term memory 
problems were evident, but remote memory was adequate, and 
concentration was good.  His judgment was considered fair.  
He did not report any suicidal or homicidal ideations, or 
hallucinations or delusions.  There was no evidence of 
psychosis.  The examiner diagnosed mild PTSD, and depression.  
She assigned a Global Assessment of Functioning (GAF) score 
of 50.  She explained that the veteran still had symptoms of 
anxiety and depression, as well as some memory problems; she 
indicated he was beginning to exhibit symptoms of senile 
dementia.  She concluded that his current PTSD symptoms were 
mild in nature.

In a December 2004 addendum, the August 2004 examiner 
clarified that the decline in the veteran's memory function 
was secondary to age, rather than PTSD.  She described the 
memory impairment as, in any event, minor.  She noted that 
while he reported occasionally forgetting familiar names, he 
did not report amnesia for combat events, or other memory 
impairment with respect to his younger adult years.  The 
examiner also noted that his depressive symptoms were related 
to health issues other than PTSD.

At his March 2006 VA examination, the veteran exhibited 
cognitive difficulties.  He demonstrated impaired recent and 
"middle" memory, but showed adequate attention for simple 
tasks and was alert and oriented.  There were no signs of 
psychosis or identified impairment in communication, and he 
denied suicidal and homicidal ideation.  He reported living 
with and assisting a friend, and reported that he was 
independent in his activities of daily living.  He could not 
recall the longest period he had worked for one employer.  He 
intimated that he had displayed a temper at his past jobs, 
but was never fired for his temper, and had made friends at 
work.  He reported maintaining contact with his children.  He 
admitted to occasional irritability with his wife while she 
was alive, but denied physical violence.  He explained that 
she would sometimes complain that he was socially isolated.

He described PTSD symptoms the examiner assessed as mild, 
including poor sleep and irritability.  He indicated that his 
service experiences had not affected him greatly throughout 
his life, and denied experiencing nightmares.  He reported 
that he avoided reminders of combat, and that he experienced 
emotional and physiologic reactivity to such reminders.  He 
reported that he did not have large numbers of friends after 
service, and was happy being alone.  He indicated that he 
avoided crowds and was hypervigilant.  The examiner noted 
that the veteran was nevertheless able to work steadily and 
get along well with his family.  The examiner diagnosed mild 
chronic PTSD, and assigned a GAF score of 61.

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that code, a 30 percent 
evaluation is warranted for occupational and social  
impairment with occasional decrease in work efficiency and  
intermittent periods of inability to perform occupational  
tasks (although generally functioning satisfactorily, with  
routine behavior, self-care, and normal conversations), due  
to such symptoms as depressed mood, anxiety, suspiciousness,  
panic attacks (weekly or less often), chronic sleep  
impairment, mild memory loss (such as forgetting names,  
directions, and recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect,  
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding  
complex commands, impairment of short-and long-term memory  
(e.g., retention of only highly learned material, forgetting  
to complete tasks), impaired judgment, impaired abstract  
thinking, disturbances of motivation and mood, difficulty in  
establishing and maintaining effective work and social  
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

After reviewing the evidence of record, the Board concludes 
that the veteran is not entitled to a rating in excess of 30 
percent for PTSD.  The record reflects that his psychiatric 
symptoms include poor sleep and energy, emotional lability, 
some anhedonia, intrusive thoughts and reactivity to 
reminders of service experiences, and some tendency toward 
isolation.  Notably, however, though he reports anhedonia and 
low energy, he does not report or exhibit disturbances of 
motivation and mood to a significant extent.  Of particular 
note in this regard is that he admittedly maintains his own 
activities of daily living, follows a daily routine, and even 
attends to some needs of the person who shares his residence.  
He has consistently denied any suicidal ideation, and the 
August 2004 examiner essentially concluded that his 
depressive symptoms are related to factors other than the 
service-connected PTSD.  

In addition, while the veteran reports intrusive 
recollections, physiological reactivity and hypervigilance, 
no evidence of hallucinations or delusions, or abnormal 
behavior, were elucidated on VA examination, and his 
examiners found no evidence of psychosis.  Furthermore, 
though he reports isolative tendencies, he continues to share 
a residence with a friend, admits to having other friends (he 
was accompanied by one to both examinations), and remains in 
contact with his children.

The Board notes that in his August 2004 claim, the veteran 
reported symptoms including nightmares and checking 
perimeters.  When examined twice by VA, he did not report 
experiencing such symptoms.  He specifically denied 
experiencing nightmares.  The Board finds the account of 
symptoms he provided to his examiners to be of greater 
probative value, as to his actual symptoms, than the account 
he provided in August 2004.

The veteran reports a past history of irritability with 
occasional physical altercations.  He notably has not 
reported similar instances during the course of his appeal, 
and in fact consistently referred to his history of violence 
in the past tense.  Nor does he report legal or employment 
difficulties resulting from the altercations, regardless of 
when they occurred.  Moreover, both VA examiners specifically 
described his PTSD symptoms as mild.  The August 2004 
examiner assigned a GAF score of 50, whereas the March 2006 
examiner assigned a score of 61.  GAF scores ranging between 
41 and 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.).  See generally, Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32) (DSM-IV).  The Board points out 
that the GAF score assigned by the March 2006 examiner is 
more consistent not only with the veteran's reported symptoms 
and presentation at that examination, but also with the 
August 2004 examiner's actual assessment of the veteran.  
Both examiners described the PTSD symptoms as mild.  Under 
those circumstances, the Board finds that the March 2006 GAF 
score more accurately depicts the severity of the veteran's 
PTSD.

Although the veteran has exhibited some decline in memory 
function, the August 2004 examiner indicated that it was not 
associated with the service-connected PTSD.  Even if the 
memory impairment were associated with PTSD, the examiner 
characterized it as mild, and the more serious aspects of the 
memory deficiency, such as not recognizing familiar names, 
are apparently intermittent in nature.

The Board notes that the veteran has not worked since 1996.  
Although in the 1940s he apparently took some time off from 
work on account of anxiety, he does not contend, and the 
record does not show, that his PTSD impacted his decision to 
stop working altogether.  The veteran instead reports that he 
retired in his 70s, and he denied any adverse consequences 
arising from his past temper problems.  Nor does he allege 
that his PTSD otherwise affected his employment since the 
1940s.

In short, the evidence on file does not demonstrate symptoms 
suggesting, at a minimum, occupational and social impairment 
with reduced reliability and productivity.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (the psychiatric symptoms 
listed in the rating criteria are not exclusive, but are 
examples of typical symptoms for the listed percentage 
ratings).  Accordingly, the Board concludes that an 
evaluation in excess of 30 percent for PTSD is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  As already noted, on VA examination in 
1948, the veteran reported missing time from work on account 
of anxiety.  Notably, however, he does not contend that his 
employment in the ensuing 4 decades was impacted by his PTSD.  
Nor does he contend that he stopped working due even in part 
to his service-connected disorder.  In addition, there is no 
evidence that his psychiatric disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for PTSD, assigned an effective date for the grant 
of August 10, 2004.  The Board has reviewed the evidence on 
file and concludes that the underlying level of severity for 
the veteran's PTSD has remained at the 30 percent level, but 
no more, since the award of service connection.  For the 
reasons enumerated above, and because there is no indication 
of greater disability than that described above during the 
period beginning August 10, 2004, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a initial rating in excess of 30 percent for 
PTSD is denied.





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


